DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because of the limitation “the counter sets an up-count period for measuring the overcurrent duration to be different from a down-count period for measuring a time in a normal state after overcurrent diagnosis, and sets the down-count period to be larger than the up-count period” (emphasis added). Therein is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0115852 A1) in view of Minagawa (US 2018/0145503 A1).
For claim 6, Lee discloses a method for protecting an overcurrent of a clutch control system (FigS. 1-2 of Lee disclose a method for protecting an overcurrent of a motor control system — see Lee, Figs. 1-2, paragraphs [0039]-[0043]. It is noted that “a clutch control system” is rendered obvious by the prior art. Given that the reference shows the precise structure claimed by the present invention and the above recited term adds nothing to the claimed structure of the circuit, the phenomena, whether it is used in a clutch control system, is an intended use of the control system and that does not carry patentable weight. Since the clutch control system can be used within those selected use as well. Thus, the claimed limitation is rendered obvious by the prior art. Lee discloses protecting an overcurrent for motor control system which is silent for a clutch control system specifically. However, all kinds of motor control system can be used for a clutch control system including Lee’s system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lee to including protecting an overcurrent of a clutch control system for purpose of performing specific features of the particular application), the method comprising:
comparing a current provided to a motor with an overcurrent threshold for each level, to diagnose whether there is a level corresponding to an overcurrent, wherein the overcurrent threshold for overcurrent detection is set for each of a predetermined number of levels (Figs. 2 and 8 of Lee disclose comparing unit 310 for comparing a current provided to a motor 20 with an overcurrent threshold Vref1-VrefN for each level, to diagnose whether there is a level corresponding to an overcurrent, wherein the overcurrent threshold Vref1-VrefN for overcurrent detection is set for each of a predetermined number of levels – see Lee, Figs. 2 and 8, paragraphs [0083]-[0092]).
Lee discloses the method which is silent for measuring an overcurrent duration when there is level corresponding to the overcurrent.
However, Minagawa discloses a method for protecting an overcurrent (Fig. 2 of Minagawa discloses a method for protecting an overcurrent via an overcurrent protecting device 32 — see Minagawa, Fig. 2, paragraphs [0042]-[0051]) which is similar as Lee’s overcurrent protecting device. Minagawa discloses measuring an overcurrent duration T11 when there is level corresponding to the overcurrent — see Minagawa, Fig. 2-3, 4A and 5B, paragraphs [0057]-[0058], [0070]-[0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Lee to incorporate teaching of Minagawa for purpose of preventing surge current from appearing in the sensing current and protecting the motor control system from overcurrent.
Lee in view of Minagawa disclose controlling an inverter, which is configured to drive the motor, based on the overcurrent duration (Fig. 2 of Lee in view of Figs. 1-2 and 5A-5C of Minagawa disclose controlling Lee’s inverter 10/Minagawa’s inverter 21, which is configured to drive Lee’s motor 20/Minagawa’s motor 15, based on the overcurrent duration T11 – see Lee, Fig. 2, paragraphs [0043]-[0048] and [0058]-[0059]; and  see Minagawa, Figs. 1-2 and 5A-5C, paragraphs[0076]-[0080]),
wherein the controlling the inverter comprising:
limiting a duty of a pulse width modulation signal for controlling a plurality of switching elements of the inverter to a target duty set for the level when the overcurrent duration is equal to or more than a limit time set for the level (see Minagawa, Figs. 2 and 5A-5C, paragraphs [0050]-[0051], [0061]-[0070], and [0076]-[0080]).
For claim 8, Lee in view of Minagawa disclose the method according to claim 6, the method further comprising:
Retaining the target duty for a predetermined time based on the limit time, and releasing the target duty limitation (see Minagawa, Fig. 5B, paragraphs [0068]-[0080]).
Allowable Subject Matter
Claims 1-5 allowed.
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 7, the reasons for allowance are referred to Office Action dated 11/12/2021 and Applicant’s REMARKS dated 02/14/2022.
Claims 2-5 are allowed because they depend on claim 1.
 For claim 9, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method for protecting an overcurrent of a clutch control system, wherein the method comprises determining the motor as a fault when the overcurrent duration is equal to or more than a fault diagnosis time set for the level to the target duty set for the level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Applicant’s argument:
In Remarks, page 7, last lines 5-6, the applicant argues that “Lee and Minagawa do nether anticipate nor render obvious independent claims 1 and 6”.
Examiner’s response:
As explanation in claim 6 above, Figs. 1-2 and 5B of Minagawa clearly discloses controlling inverter 21 via controlling IGBT 22b (Minagawa disclose controlling IGBT 22b which is similar as controlling other IGBTs (22a, 22c-22f), wherein controlling inverter comprises limiting a duty of a pulse width modulation signal for controlling ON/OFF IGBT 22b of inverter 21 to a target duty set for the level (less than Vth1 as shown in Fig. 5B of Minagawa) when the overcurrent duration T11 is equal to or more than a limit time set for the level (for example, from T23  to t25 as shown in Figs. 5A-5C of Minagawa).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 270-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846